Citation Nr: 1048064	
Decision Date: 12/27/10    Archive Date: 01/03/11

DOCKET NO.  05-06 390	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Milwaukee, 
Wisconsin


THE ISSUE
 
Entitlement to an initial evaluation in excess of 30 percent for 
depression. 


REPRESENTATION

Appellant represented by:	Wisconsin Department of Veterans 
Affairs


WITNESS AT HEARING ON APPEAL

The Veteran 


ATTORNEY FOR THE BOARD

J. Murray, Associate Counsel 

INTRODUCTION

The Veteran served on active duty in the United States Navy from 
March 1993 to March 2002. 

This matter comes before the Board of Veterans' Appeals (Board) 
on appeal from a December 2002 rating decision of the Department 
of Veterans Affairs (VA) Regional Office (RO) in Lincoln, 
Nebraska, which, in pertinent part, granted service connection 
for depression and assigned a 10 percent evaluation, effective 
from March 23, 2002.  The Veteran appealed the assigned rating.  
Jurisdiction over the case was subsequently transferred to the 
Milwaukee, Wisconsin RO.

An October 2004 RO decision, in pertinent part, increased the 
rating for the Veteran's service-connected depression to 30 
percent, effective March 23, 2002. Since that grant does not 
represent a total grant of benefits sought on appeal, the claim 
for increase remains before the Board.  AB v. Brown, 6 Vet. App. 
35 (1993).

In September 2009, the Board remanded the matter on appeal for 
additional development.  The Agency of Original Jurisdiction 
(AOJ) was instructed to obtain any outstanding records of 
pertinent VA treatment and to provide the Veteran with a new VA 
psychiatric examination to evaluate the severity of her 
depression.  Although the record reflects compliance with the 
Board's September 2009 remand directives, as discussed below, 
additional events have transpired and further development is 
needed prior to adjudication of the claim. 

The appeal is REMANDED to the RO via the Appeals 
Management Center (AMC), in Washington, DC.  VA will 
notify the appellant if further action is required.


REMAND

The Board finds that there is a further VA duty to assist the 
Veteran in developing evidence pertinent to her claim for an 
initial rating in excess of 30 percent for depression.  38 
U.S.C.A. § 5103A (West 2002); 38 C.F.R. § 3.159 (2010).  In 
particular, a remand is needed to provide the Veteran with a new 
VA psychiatric examination (as the Veteran was hospitalized since 
her last examination) and to obtain pertinent outstanding records 
of VA treatment (as it appears there exist records of treatment 
since the last records on file dated in November 2009). 

Examination
The record shows that the Veteran has been afforded VA 
psychiatric examinations in July 2005, February 2009, and May 
2010.  

VA treatment records showed the Veteran received psychiatric 
treatment, including treatment following two suicide attempts, 
subsequent to the February 2009 VA psychiatric examination.  As 
such, she was afforded a VA psychiatric examination in May 2010 
to evaluate the severity of her depression disability.  The May 
2010 VA examination report contains a detailed medical history of 
the Veteran's hospitalization in April 2009 when she was treated 
for suicide attempts, and it contains the findings from the 
clinical examination.  The VA examiner also found that the 
Veteran's suicide attempts in April 2009 were "largely related 
to dynamics related to her personality disorder and aggravation 
of baseline impulsivity from her personality disorder by 
substance intoxication."  The examiner further opined that the 
Veteran's suicide attempts were at least as likely as not due to 
substance intoxication and personality disorder, and they were 
less likely than not related to the Veteran's service connected 
major depressive disorder.  The VA examiner diagnosed the Veteran 
with Major depressive disorder, recurrent, currently in 
remission; alcohol abuse, cannabis abuse and cocaine abuse, all 
in early full remission; and borderline personality disorder.  
The VA examiner opined that the Veteran's depression and 
personality disorder were significantly intertwined so that no 
further delineation could be made without resorting to mere 
speculation.  

Regarding the current level of severity of the Veteran's 
disability, the May 2010 VA examiner noted that the Veteran did 
not report any current significant symptoms that suggested a 
recent major depressive episode, and it was felt that her 
depression was currently in remission.  The examiner assigned the 
Veteran a Global Assessment Functioning (GAF) scaled score of 61, 
and she found that there was no indication during the clinical 
examination that the Veteran's disability caused more than an 
occasional decrease in work efficiency or intermittent periods of 
inability to perform occupational tasks due to current mental 
disorder signs and symptoms.   The examiner concluded that all 
the Veteran's psychiatric disorder (depression, personality 
disorder, or substance abuse) were intertwined and no further 
delineation could be made without resorting to mere speculation.  

The findings in the May 2010 VA examination report suggest that 
the April 2009 incident was only a temporary flare-up in the 
Veteran's service-connected depression, and it did not represent 
a permanent increase in her disability.  See Davis v. Principi, 
273 F.3d 1341, 1345 (Fed. Cir. 2002); see Jensen v. Brown, 4 Vet. 
App. 304, 306- 307 (1993); Hunt v. Derwinski, 1 Vet. App. 292 
(1991).

Since the May 2010 VA examination, however, VA has been notified 
that the Veteran was admitted into an inpatient psychiatric 
treatment ward at VA Medical Center in Milwaukee in November 
2010.  See November 2010 statement in support of claim submitted 
by the Veteran's representative.  There is no indication in the 
record what lead to the Veteran's recent hospitalization, or for 
which of her psychiatric disorders (depression, personality 
disorder, or substance abuse) she required inpatient treatment. 

It is noted that the VA treatment records also show that the 
Veteran was hospitalized three times in 2008, for a total of 
eight days, because of her psychiatric disorders.  Given the 
Veteran's history of hospitalization for treatment of her 
psychiatric disorders, including for suicide attempts, with the 
most recent one in November 2010, the record clearly raises a 
question as to the current level of severity of her service-
connected depression.  While the Veteran has already been 
provided with two VA examinations within the last two years, the 
record indicates that her disability has worsened in severity.  
Therefore, the Board finds that a current examination is 
necessary.  

On examination, the examiner should determine whether any of the 
pertinent treatment records during the period under appeal 
reflect a permanent increase in severity of the Veteran's 
service-connected depression.  

Also, the examiner should distinguish, to the extent possible, 
between symptomatology resulting from the Veteran's service-
connected depression and any other nonservice-connected 
psychiatric disorders that may be found.  To this extent, the 
examiner should determine whether the Veteran's substance abuse 
disorder aggravates her service-connected depression; or in the 
alternative, whether there is "clear medical evidence" that her 
substance abuse disorder is secondary her service-connected 
depressed.  See Allen v. Principi, 237 F.3d 1368 (Fed. Cir. 
2001). 

Records
Additionally, the Veteran's representative identified that the 
Veteran has been treated for depression at a VA Medical Center in 
Madison since November 2009.  The Board notes that the most 
recent VA treatment reports of record from the VA Medical Center 
in Madison are dated in November 2009, and that none of the 
treatment records from the Veteran's recent hospitalization at 
the VA Medical Center in Milwaukee have been associated with the 
claims folder. 

Any outstanding records of pertinent medical treatment should be 
associated with the claims folder prior to adjudication of the 
claim.  See Bell v. Derwinski, 2 Vet. App. 611 (1992) (VA medical 
records are in constructive possession of the agency, and must be 
obtained if the material could be determinative of the claim).  
The RO/AMC should also ensure that the record has been updated 
with the Veteran's treatment records.  

Accordingly, the case is REMANDED for the following action:

1.	Seek the Veteran's assistance in obtaining 
any outstanding records of pertinent 
treatment.   

2.	Obtain copies of the Veteran's VA 
treatment records, which are not already 
in the claims folder, concerning her 
reported inpatient hospitalization at VA 
Medical Center in Milwaukee in November 
2010 and her treatment for psychiatric 
problems from the VA Medical Center in 
Madison since November 2009.  

3.	Thereafter, schedule the Veteran for a VA 
psychiatric examination to determine the 
current level of severity of her service-
connected depression.  The claims folder 
must be provided to and reviewed by the 
examiner in conjunction with the 
examination.  All signs and symptoms of 
the service- connected depression should 
be reported in detail (including all 
information necessary for rating the 
disability under Diagnostic Code 9434).

In the examination report, the examiner 
should be asked to determine whether any 
of the pertinent treatment records during 
the period under appeal reflect a 
permanent increase in severity of the 
Veteran's service-connected depression.   
To this extent, the examiner should 
specifically identify the record(s) that 
mark any permanent increase in the 
Veteran's disability due to depression.  

The examiner should distinguish, to the 
extent possible, between symptomatology 
resulting from the Veteran's service-
connected depression and any other 
nonservice-connected psychiatric disorders 
that may be found.  To this extent, the 
examiner is also asked to determine 
whether there is "clear medical evidence" 
that her substance abuse disorder is 
secondary her service-connected depressed. 

If it is medically impossible to 
distinguish among symptomatology resulting 
from the disorders, the examiner should 
state this in the examination report.

All opinions and conclusions expressed 
must be supported by a complete rationale 
in the report.  If an opinion cannot be 
expressed without resort to speculation, 
the examiner should so indicate and 
explain why an answer would be 
speculative.

4.	 After the above has been completed, the 
RO/AMC must review the claims file and 
ensure that all of the foregoing 
development actions have been conducted 
and completed in full.  If any development 
is incomplete, appropriate corrective 
action is to be implemented.  If the 
report does not include adequate responses 
to the specific opinions requested, it 
must be returned to the examiner(s) for 
corrective action.

5.	Thereafter, the RO/AMC must consider all 
of the evidence of record and readjudicate 
the Veteran's claim for increased initial 
rating for depression.  If any benefit 
sought on appeal remains denied, the 
Veteran and her representative must be 
provided a supplemental statement of the 
case (SSOC).  The SSOC must contain notice 
of all relevant actions taken on the 
claim, to include a summary of the 
evidence and applicable law and 
regulations considered pertinent to the 
issue currently on appeal.  An appropriate 
period of time should be allowed for 
response.  Thereafter, if indicated, the 
case should be returned to the Board for 
appellate disposition.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

No action is required of the appellant until further notice.  
However, the Board takes this opportunity to advise the appellant 
that the conduct of the efforts as directed in this remand, as 
well as any other development deemed necessary, is needed for a 
comprehensive and correct adjudication of her claim.  Her 
cooperation in VA's efforts to develop her claim, including 
reporting for any scheduled VA examination, is both critical and 
appreciated.  The appellant is also advised that failure to 
report for any scheduled examination may result in the denial of 
a claim.  38 C.F.R. § 3.655.

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals for 
Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 U.S.C.A. 
§§ 5109B, 7112 (West Supp. 2009).



_________________________________________________
DENNIS F. CHIAPPETTA
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a decision 
of the Board on the merits of your appeal.  38 C.F.R. 
§ 20.1100(b) (2009).


